                     Case 5:20-cr-00014-F Document 35 Filed 06/02/20 Page 1 of 1



                                      COURTROOM MINUTE SHEET

                                                                              DATE         6-2-2020


CRIMINAL NO.           CR-20-014       –F

United States -vs-            Tarence D. McLane and Jeremiah D. Bouziden


COMMENCED             2:35         ENDED      2:45              TOTAL TIME           10 min.

PROCEEDINGS             Telephonic status conference


JUDGE STEPHEN P. FRIOT               DEPUTY LORI GRAY              REPORTER

PLF COUNSEL                   Tom Snyder

DFT COUNSEL                   David Autry, Richard Anderson


The defendants do not appear.

The court holds a telephonic status conference with counsel to discuss the upcoming trial of this case.

The court updates counsel as to the status of operations at the court.

The court hears from counsel as to the status of this case. Counsel advise that they do not anticipate this
case going to trial.

If a plea agreement cannot be reached by around June 15, 2020, defense counsel anticipate filing a motion
to continue the trial.




20-0014x001.docx
